UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K SPECIAL FINANCIAL REPORT PURSUANT TO RULE 15d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission File Number:None GWG HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-4356955 (State of incorporation) (I.R.S. Employer Identification No.) 220 South Sixth Street, Suite 1200 Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(877) 494-2388 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o YesT No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o YesT No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. o YesT No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). T Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). o YesT No The aggregate market value of the common stock held by persons other than officers, directors and more than 10% stockholders of the registrant as of June 30, 2011 was $0.As of March 28, 2012, 9,989,000 shares of common stock, $.001 par value per share (net of zero shares in treasury), were outstanding. DOCUMENTS INCORPORATED IN PART BY REFERENCE None. EXPLANATORY NOTE On January 31, 2012, the United States Securities and Exchange Commission (the “SEC”) declared effective the Registration Statement on Form S-1 (Commission File No. 333-174887) (the “GWG Registration Statement”), of GWG Holdings, Inc. (and GWG Life Settlements, LLC, as guarantor subsidiary), relating to the offer to sale of up to $250,000,000 in principal amount of Renewable Secured Debentures. Rule 15d-2 (“Rule 15d-2”) under the Securities Exchange Act of 1934 provides generally that if a company files a registration statement under the Securities Act of 1933, and that registration statement does not contain certified financial statements for the company’s last full fiscal year preceding the year in which the registration statement becomes effective (or for the life of the company if less than a full fiscal year), then the company must, within 90 days after the effective date of the registration statement, file a special financial report furnishing certified financial statements for the last full fiscal year or other period, as the case may be.Rule 15d-2 further provides that the special financial report is to be filed under cover of the facing sheet of the form appropriate for annual reports of the company. The GWG Registration Statement did not contain the certified financial statements of GWG Holdings, Inc. for the period January 1 to December 31, 2011.Therefore, as required by Rule 15d-2 (and in lieu of filing a full annual report on Form 10-K), GWG Holdings, Inc. is hereby filing such certified financial statements with the SEC under cover of the facing page of an “Annual Report on Form 10-K.” 2 GWG HOLDINGS, INC. Special Report on Form 10-K under Rule 15d-2 of the Securities Exchange Act of 1934 Table of Contents Page Report of Independent Registered Public Accounting Firm F Consolidated Balance Sheets asof December 31, 2011 and December 31, 2010 F-1 Consolidated Statements of Operations for theyears ended December 31, 2011 and December 31, 2010 F-2 Consolidated Statements of Changes in Equity for theyears ended December 31, 2011 and December 31, 2010 F-4 Consolidated Statements of Cash Flows for theyears ended December 31, 2011 and December 31, 2010 F-5 Notes to Consolidated Financial Statements F-7 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors GWG HOLDINGS, INC. AND SUBSIDIARIES We have audited the accompanying consolidated balance sheets of GWG Holdings, Inc. and Subsidiaries (Company) as of December 31, 2011 and 2010, and the related consolidated statements of operations, changes in equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of GWG Holdings, Inc. and Subsidiaries as of December 31, 2011 and 2010, and the results of their operations and their cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. Minneapolis, Minnesota April 27, 2012 F GWG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Cash and cash equivalents $ $ Restricted cash Due from related parties Investment in life settlements, at fair value Deferred financing costs, net Death benefits receivable - Investment in Athena Structured Funds, PLC - Other assets TOTAL ASSETS $ $ LIABILITIES & EQUITY LIABILITIES Revolving credit facility $ $ Series I Secured notes payable Accounts payable Accrued expenses Interest Other Deferred taxes, net - TOTAL LIABILITIES REDEEMABLE MEMBER'S INTEREST - ) CONVERTIBLE, REDEEMABLE PREFERRED STOCK (par value $0.001; shares authorized 40,000,000; shares issued and outstanding 1,881,329; liquidation preference of $14,108,772) (see note 10) - EQUITY Members' capital - Common stock (par value $0.001: shares authorized 210,000,000; shares issued 9,989,000) (see note 1) - Additional paid-in capital - Accumulated deficit ) - Notes receivable from related parties - ) TOTALEQUITY TOTAL LIABILITIES &EQUITY $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. F-1 GWG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, 2011 December 31, 2010 REVENUE Contract servicing fees $ - $ Gain on life settlements, net Interest and other income TOTAL REVENUE EXPENSES Employee compensation and benefits Legal and professional fees Investment banking services - Interest expense Recovery of losses on related party notes receivable - ) Other expenses TOTAL EXPENSES INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE - NET LOSS ) ) NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTERESTS - ) NET INCOME (LOSS) ATTRIBUTABLE TO CONTROLLINGINTERESTS ) NET INCOME ATTRIBUTABLE TO REDEEMABLE INTERESTS - NET INCOME (LOSS) ATTRIBUTABLE TO NONREDEEMABLE CONTROLLING INTERESTS $ ) $ BASIC AND FULLY DILUTED INCOME (LOSS) PER SHARE ATTRIBUTABLE TO CONTROLLING INTERESTS $ ) $ BASIC AND FULLY DILUTED WEIGHTED AVERAGE SHARES OUTSTANDING The accompanying notes are an integral part of these Consolidated Financial Statements. F-2 GWG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF OPERATIONS - CONTINUED PROFORMA INFORMATION AS IF THE COMPANY Year Ended December 31, 2011 December 31, 2010 HAD BEEN A CORPORATION FOR ALL PERIODS (see note 13) INCOME (LOSS) BEFORE INCOME TAXES $ $ ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) ) NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTERESTS $ - $ ) NET INCOME ATTRIBUTABLE TO CONTROLLINGINTERESTS $ $ PROFORMA BASIC EARNINGS PER SHARE ATTRIBUTABLE TO CONTROLLING INTERESTS (see note 1) $ $ PROFORMA BASIC WEIGHTED AVERAGE SHARES OUTSTANDING (see note 1) PROFORMA FULLY DILUTED EARNINGS PER SHARE ATTRIBUTABLE TO CONTROLLING INTERESTS (see note 1) $ $ PROFORMA FULLY DILUTED WEIGHTED AVERAGE SHARES OUTSTANDING (see note 1) $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. F-3 GWG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Members' Capital Units Dollars Common Shares Common Stock (par) Additional Paid-in Capital Accumulated Deficit Notes Receivable From Related Parties TotalEquity Attributable to Controlling Interest Non-controlling Interest Total Equity Balance, December 31, 2009 $ - $
